DETAILED ACTION

This action is in response to the amendment filed on 11/3/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,710,745 optionally in view of Nagamatsu (U.S. Patent 5,846,621) or Ahn et al. (U.S. Patent Application Publication 2004/0124119). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of U.S. Patent No. 9,710,745 fully encompass claim 2 of the instant application wherein the limitation “flowing a material having properties of a liquid along said first continuous sheet of plastic in directions defined by the plurality of strips” is considered either necessarily taught by claims 1-24 of U.S. Patent No. 9,710,745 (see e.g. claims 1, 6, 15, 17, etc.) or as would have been the prima facie obvious result to one of ordinary skill in the art at the time the invention was made following that taught by claims 1-24 of U.S. Patent No. 9,710,745 of “spraying a second liquid material between at least two of said strips” wherein said strips are “a plurality of strips of damming material”.  Further, the limitation of claim 3 “moving, by said moving conveyor, a plurality of electronic assemblies to a plurality of indexed positions” as taught by claims 1-24 of U.S. Patent No. 9,710,745 is considered to teach robotically placing electronic assemblies (plural) wherein the extending a second continuous sheet step is to cover the placed electronic assemblies (plural).  Alternatively, in the event it is considered claims 1-24 of U.S. Patent No. 9,710,745 do not necessarily teach “electronic assemblies” are placed and covered the following optional rejection is made.  It would have been obvious to one of ordinary skill in the art at the time the invention was made the robotically placing and extending a second continuous sheet steps as taught by claims 1-24 of U.S. Patent No. 9,710,745 are to place and cover electronic assemblies (plural) as is not only suggested by claims 1-24 of U.S. Patent No. 9,710,745 but as is conventional to perform packaging methods not for just a single electronic assembly but electronic assemblies as evidenced by Nagamatsu (Figures 3-5 and Column 8, lines 23-29) or Ahn (Figure 3 and Paragraph 0035).

Response to Arguments
Applicant's arguments filed 11/3/22 have been fully considered.
In view of the amendments filed 11/3/22 the previous 35 U.S.C. 112 rejection as set forth in the Office Action mailed on 6/9/22 is withdrawn.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746